DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/29/21 have been fully considered but they are not persuasive and/or moot in light of the updated rejection. The arguments are directed to the amendments which is moot in light of the updated rejection, applying a secondary reference. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 10-11 and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 8 recite “estimate a resistance utilized during said active charge balancing” its unclear how the estimate is determined. Estimated is relative to a measurement and a element performing said measurement. As such its unclear based on the current claim language what this is 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 1, 8, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (John H. Erickson et al., US 20090048643) hereinafter Erick in view of Feldman (Emanuel Feldman et al., US 20180071527) Feld. Varrichio (Anthony Varrichio et al., US 20050245994) hereinafter Var, is incorporated by reference into Erick in [0001] it is also mentioned by title in multiple paragraphs including [0089] and [0090].
 Regarding claim 1, an interpretation of Erick discloses a medical device for electrical stimulation, the medical device comprising: 
at least two electrodes (Var 106-113 in Fig. 1, [0019]-[0022], [0059]; Erick [0024], [0027]); 
electric circuitry for performing active charge compensation (Var abstract, [0019]-[0021], [0029]-[0030] see also [0059]-[0060]; Erick [0025], [0081]; Examiner notes the referenced IPG/leads and/or sub-components thereof including microcontroller, DAC, current control, conductors in the leads etc. individually and/or in combination could be interpreted as circuitry for performing active charge compensation), said electric circuitry being connected to said electrodes (Var abstract, [0019]-[0021], [0029]-[0031] see also [0055], [0059]-[0060]; Erick [0025], [0081]); and 
said electric circuitry being configured to perform said active charge (Var [0030]-[0031], [0055], [0063] see also abstract, [0019]-[0021], [0055], [0060]; Erick [0025], [0081]).

The variable resistor recited in Erick/Var is used in active discharge as it is part of the scaling in order to use less power (see Var [0061] and the other recited portions of the previous rejection). However, an interpretation of Erick may not explicitly disclose active charge via an ohmic voltaqe drop using a programmable resistor; the medical device being configured to estimate a resistance utilized 
However, in the same field of endeavor (medical devices), Feld teaches the active charge via an ohmic voltaqe drop using a programmable resistor ([0011]-[0012], [0041]-[0043], Figs. 3, 5A-C see also [0035]-[0040]); medical device being configured to estimate a resistance utilized during said active charge compensation ([0011]-[0012], [0041]-[0043], Figs. 3, 5A-C see also [0035]-[0040]), and said estimated resistance being programmed to said programmable resistor ([0011]-[0012], [0041]-[0043], Figs. 3, 5A-C see also [0035]-[0040]). Examiner notes that Feld also discloses a stimulator and electrode see [0003]. 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Erick to include the variable resistor as recited in Feld because it provides greater control over how the charge recovery occurs ([0035]). Furthermore, combining the element of Erick with those of Feld is merely combining prior art elements according to known methods to yield predictable results; ie combining the known method of using variable resistance to remove charge as recited in Feld with the stimulation system as recited in Erick would yield the predictable result of removing such a charge. 

Regarding claim 8, an interpretation of Erick discloses a method for controlling an implantable device having at least two electrodes (Var 106-113 in Fig. 1, [0019]-[0022], [0059]; Erick [0024], [0027]), the method comprising the following steps: 
using the electrodes of the implantable device to perform electrical stimulation (Var abstract, [0019]-[0021], [0029]-[0030] see also [0059]-[0060]; Examiner notes the referenced IPG/leads and/or sub-components thereof including microcontroller, DAC, current control, conductors in the leads etc. 
performing active charge compensation during the stimulation (Var [0030]-[0031], [0055], [0063] see also abstract, [0019]-[0021], [0055], [0060]).

The variable resistor recited in Erick/Var is used in active discharge as it is part of the scaling in order to use less power (see Var [0061] and the other recited portions of the previous rejection). An interpretation of Erick may not explicitly disclose active charge compensation via an ohmic voltaqe drop using a programmable resistor, the performing step including ; estimating a resistance utilized during said active charge compensation; and programming the estimated resistance to the programmable resistor
However, in the same field of endeavor (medical devices), Feld teaches the active charge compensation via an ohmic voltaqe drop using a programmable resistor ([0011]-[0012], [0041]-[0043], Figs. 3, 5A-C see also [0035]-[0040]) the performing step including ; estimating a resistance utilized during said active charge compensation ([0011]-[0012], [0041]-[0043], Figs. 3, 5A-C see also [0035]-[0040]); and programming the estimated resistance to the programmable resistor ([0011]-[0012], [0041]-[0043], Figs. 3, 5A-C see also [0035]-[0040]). Examiner notes that Feld also discloses a stimulator and electrode see [0003]. 
It would have been prima facie obvious to one of skill in the art before the effective filing date of the claimed invention to have modified Erick to include the variable resistor as recited in Feld because it provides greater control over how the charge recovery occurs ([0035]). Furthermore, combining the element of Erick with those of Feld is merely combining prior art elements according to known methods to yield predictable results; ie combining the known method of using variable resistance to remove 

 Regarding claim 10, an interpretation of Erick further discloses performing a voltage measurement in electrical paths associated with the stimulation electrodes at least one of prior to the stimulation or at an end of an interphase period (Erick [0084], [0086]-[0087] see also [0081]-[0082] and [0092]).

 Regarding claim 11, an interpretation of Erick further discloses measuring an accumulated voltage of capacitances in the electrical paths for electrical stimulation during the voltage measurement (Erick [0084], [0086]-[0087] see also [0081]-[0082], [0092] and [0111]).

 Regarding claim 14, an interpretation of Erick further discloses wherein the medical device is an implantable medical device for neurostimulation (Erick [0004], [0008] and [0024]).

 Regarding claim 15, an interpretation of Erick in view of Feld further discloses comprising a medical device according to claim 1 (see the rejection of claim 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. IEEE article: K. Sooksood et al., "An Active Approach for Charge Balancing in Functional Electrical Stimulation," in IEEE Transactions on Biomedical Circuits and Systems, vol. 4, no. 3, pp. 162-.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MOSS whose telephone number is (571)272-3506.  The examiner can normally be reached on Monday - Friday (9:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.M./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792